Citation Nr: 1126267	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-06 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic coccydynia status post dislocation of coccyx (also claimed as a low back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to November 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia, which granted service connection for chronic coccydynia status post dislocation of coccyx (also claimed as a low back condition) and assigned an initial 10 percent rating, effective May 22, 2006.    

The Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in April 2011.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

With regard to the Veteran's request for a higher initial rating, during his April 2011 hearing, the Veteran indicated that the symptomatology associated with his service-connected low back disorder had increased in severity since the time of the last VA examination in January 2010.  He reported having some neurological impairment, which he attributed to the low back disorder, and increased pain and additional limitation of motion.  At the time of his April 2011 hearing, the Veteran indicated that the VA examiner did not adequately report the level of severity of his disability.  He also testified that he was willing to report for an additional VA examination to determine the current severity of his low back disorder.  VA is obligated to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Based upon the above, an additional VA examination is warranted.  

The Board also notes that, in 2001, the Social Security Administration (SSA) found that the Veteran had been disabled since August 31, 2000, pursuant to an award letter which has been associated with the claims file.  However, the award letter was not accompanied by any medical records.  VA has an obligation to obtain copies of SSA decisions and the records underlying those decisions.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

Prior to scheduling another examination, VA should attempt to obtain pertinent private treatment records.  In this regard, the Board notes that private treatment records from T. G., M. D. dated from May 22, 2003 to May 2, 2006 and from February 19, 2009 to March 10, 2011, have been associated with the record.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Hence, on remand, VA should request that the Veteran provide authorization to enable it to obtain additional private medical records.

The readjudication of the claim should include consideration of all evidence added to the record since the last adjudication of the claim.  Further, VA should also document its continued consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, consistent with the facts found) pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (1999), is warranted for the Veteran's service-connected low back disability.

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA copies of any determination(s) and all records underlying any such determination(s) submitted or obtained in support of any claim for disability/supplemental income benefits filed by the Veteran or on his behalf.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran identify private healthcare providers who have treated him for his low back disability and ask him to provide authorization to enable VA to obtain all outstanding pertinent records.  Specifically request that the Veteran to provide authorization to enable VA to obtain all outstanding pertinent records from Dr. T. Gajjar between May 2, 2006 and February 19, 2009, to include radiological studies.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After completion of 1 and 2 above, schedule the Veteran for a VA examination of the spine to assess the current orthopedic and neurological manifestations of his service-connected chronic coccydynia status post dislocation of coccyx.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner(s) designated to examine the Veteran, and the examination report(s) should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished (with all findings made available to each examiner(s) prior to the completion of his or her report), and all clinical findings should be reported in detail.

The neurological examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's low back disorder.  The examiner should also offer an opinion as to whether the Veteran has any separately ratable neurological residual (in addition to orthopedic residuals) as a manifestation of his service-connected low back disability other than his already service-connected bilateral restless leg syndrome.  If so, the examiner should identify any nerve(s) affected, or seemingly affected by, any nerve root compression that may be present and describe any associated objective neurologic abnormalities including but not limited to, the presence of any mild, moderate, and moderately severe incomplete paralysis or neuritis of the affected nerve.

The orthopedic examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  He or she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether there is any ankylosis of the thoracolumbar spine or of the entire spine and, if so, whether such is favorable or unfavorable and the extent of such ankylosis.

Considering all neurological and orthopedic examination findings, the orthopedic examiner should specifically comment upon the impact of the Veteran's low back disability on his employability without regard to age, in light of his educational and occupational experience. 

Each examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  If any requested opinion cannot be provided, the examiner(s) should state the reason(s) why.

4.  Advise the Veteran in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remands, ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the higher rating claim remaining on appeal, to include on an extraschedular basis, in light of all pertinent evidence and legal authority.  The VA should document its consideration of whether "staged" rating, pursuant to the Fenderson decision, cited to above, is warranted.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative addressing all evidence received since the August 2010 SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


